
	
		I
		111th CONGRESS
		2d Session
		H. R. 5934
		IN THE HOUSE OF REPRESENTATIVES
		
			July 29, 2010
			Mr. Schiff introduced
			 the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To declare the sense of Congress that the public safety
		  exception to the constitutional requirement for what are commonly called
		  Miranda warnings allows for unwarned interrogation of terrorism suspects, and
		  to amend section 3501 of title 18, United States Code, to assure the
		  admissibility of certain confessions made by terrorism suspects, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Questioning of Terrorism Suspects Act
			 of 2010.
		2.FindingsThe Congress finds the following:
			(1)The United States Supreme Court, in New
			 York v. Quarles, 467 U.S. 649 (1984), determined that there is an exception to
			 the constitutional requirement for what are commonly called Miranda warnings in
			 situations posing a threat to public safety.
			(2)Terrorist plots
			 have often consisted of coordinated attacks on multiple targets.
			(3)Captured
			 terrorists may be the best and sometimes only source of intelligence necessary
			 to prevent pending or planned attacks.
			(4)The initial hours and days after capture
			 are often the most valuable from an intelligence collection perspective. Due to
			 the complexity of terrorist plots, an extended interview may be necessary to
			 procure the information necessary to protect the public from a pending or
			 planned attack.
			(5)Just as courts have held that the public
			 safety exception established in Quarles exists even when questioning is
			 designed solely to protect the lives of police officers, the public safety
			 exception in the terrorism context is broad enough to include questioning
			 necessary to protect the lives of troops on the battlefield from a pending or
			 planned attack.
			(6)Given the nature
			 of international terrorism investigations, it is often necessary to question
			 captured terrorists overseas in cooperation with other countries.
			(7)In many cases, the full warnings set out in
			 Miranda cannot be provided to terrorism suspects in foreign custody, since the
			 rights referenced in Miranda may not be available to the individual in that
			 particular country.
			3.Public safety
			 exception to Miranda rule in terrorism investigationsIt is the sense of Congress that the public
			 safety exception to the constitutional requirement for what are commonly called
			 Miranda warnings allows unwarned interrogation of terrorism suspects for as
			 long as is necessary to protect the public from pending or planned attacks when
			 a significant purpose of the interrogation is to gather intelligence and not
			 solely to elicit testimonial evidence.
		4.Admissibility of
			 certain confessions made during terrorism investigations
			(a)Intelligence
			 Gathering To Protect the Public SafetySection 3501 of title 18, United States
			 Code, is amended by adding at the end the following:
				
					(f)(1)(A)In the case of an individual who is a
				terrorism suspect, upon ex parte application made by the Government within 6
				hours immediately following the person’s arrest or other detention, that
				individual may be taken before a magistrate not later than 48 hours after
				arrest or other detention and any confession made within those 48 hours shall
				not be considered inadmissible solely because the individual was not presented
				to a magistrate earlier.
							(B)Such an application must contain a
				certification by the Attorney General or the Deputy Attorney General, and the
				Director of National Intelligence or the Principal Deputy Director of National
				Intelligence, that—
								(i)the individual with respect to whom
				the application is made is a terrorism suspect; and
								(ii)the individual may be able to provide
				intelligence necessary to protect the public safety.
								(C)Upon ex parte application, the appropriate
				judicial officer shall, for good cause shown and subject to such conditions as
				that officer may prescribe, extend the time limitation provided by this
				subsection for an additional 48 hours. Such application may be filed in camera
				and the court’s order shall be subject to interlocutory appeal.
							(2)As used in this subsection, the term
				terrorism suspect means a person suspected of international
				terrorism or domestic terrorism as those terms are defined in section 2331.
						.
			(b)Overseas
			 terrorism investigationsIt
			 is the sense of Congress that a confession given during overseas questioning of
			 a terrorism suspect in foreign custody shall not be rendered inadmissible for
			 failure to provide Miranda warnings, if such confession was voluntarily given
			 and reliable.
			
